UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6006


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ALONZA RUFUS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Margaret B. Seymour, District
Judge. (3:02-cr-00550-MBS-1)


Submitted:   March 28, 2013                   Decided:   April 10, 2013


Before WILKINSON and    NIEMEYER,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Alonza Rufus, Appellant Pro Se.          Beth Drake, William
Kenneth   Witherspoon,   Assistant   United       States   Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael         Alonza    Rufus       appeals    the    district    court’s

order   denying      his    motion    for        a   writ   of    error   coram   nobis

pursuant   to   28    U.S.C.    § 1651       (2006).        We    have    reviewed   the

record and find no reversible error.                   Accordingly, we affirm the

district court’s order.             See United States v. Rufus, No. 3:02-

cr-00550-MBS-1 (D.S.C. Dec. 11, 2012).                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                             2